Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al. US 20120185510 in view of San Andres et al. US 20050027795.

As to claim 1, Desai discloses a method, comprising:
maintaining, by a system comprising a processor, domain membership information  (i.e. domain membership  abstract) with a file object (i.e. files. [0011]) comprising a first domain identifier and a second domain identifier (i.e. domain identifier [0003]); 
adding a third domain identifier to the domain membership information (i.e. membership. [0017]), 
receiving a request from a data service to return data service data based on the domain membership information relating to the data service ([0014]); and 
in response to the request, generating the data service data comprising, 
obtaining first data corresponding to the first domain identifier (claim 1, “allowing operations to proceed on objects based on domain identifiers indicated as permitted for the objects”), 

Desai does not explicitly teach exclusion information relative to the second domain identifier; and obtaining third data determined by applying the exclusion information to second data corresponding to the second domain identifier; in response to the third data being determined not to be null, combining the third data with the first data, and 
returning the data service data to the data service. 
 
exclusion information relative to the second domain identifier; and obtaining third data determined by applying the exclusion information to second data corresponding to the second domain identifier (i.e. the Directory Service excludes (i.e., does not return the requested properties of.) [0244] fig. 2) ;
in response to the third data being determined not to be null, combining the third data with the first data[0244]) (Note: fig. 2 is also considered to be a b-tree. [0244] teaches not only exclusion information, it also teaches inclusion information); and 
returning the data service data to the data service (fig. 1).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Desai by the teaching of San Andres to include exclusion information relative to the second domain identifier; and obtaining third data determined by applying the exclusion information to second data corresponding to the second domain identifier; in response to the third data being determined not to be null, combining the third data with the first data, and returning the data service data to the data service. 
 with the motivation to provide service tailored to user’s particular need as taught by San Andres ([0006]).

As to claim 2, Desai as modified teaches a method of claim 1, further comprising, generating an entry in a domain data structure for the third domain identifier and the data service (San Andres [0244] fig. 2). 

San Andres [0244] fig. 2). 

As to claim 4, Desai as modified teaches a method of claim 1, further comprising, linking the third identifier to the second identifier via a parent-child relationship, wherein the second identifier corresponds to a parent domain identifier and the third identifier corresponds to a child domain identifier to the parent domain identifier(San Andres [0244] fig. 2). 

As to claim 5, Desai as modified teaches a method of claim 1, wherein the applying the exclusion information to the second data corresponding to the second domain identifier cancels the second data and the third data is null, and wherein the returning the data service data to the data service comprises returning the first domain identifier to the data service(San Andres [0244] fig. 2). 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al. US 20120185510 in view of San Andres et al. US 20050027795 further in view of VENKAT et al. 20180246648

As to claim 6, Desai as modified teaches a method of claim 1, wherein the data service comprises a data service, wherein the second data corresponding to the second domain identifier comprises second metadata, and wherein the applying the exclusion information to San Andres [0244] fig. 2).  
Desai does not explicitly teach a snapshot data service.
VENKAT teaches a snapshot data service ([0020]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Desai by the teaching of VENKAT to include a snapshot data service with the motivation to efficiently migrate data as taught by VENKAT ([0004]).

As to claim 7, Desai as modified teaches a method of claim 6, wherein the second metadata comprises a set of snapshot identifiers (i.e. identifier of the replication snapshot VENKAT [0020]), and wherein the applying the exclusion information to the second data excludes part of the second metadata from the third data by excluding at least one, and fewer than all, of the snapshot identifiers from the second metadata (San Andres [0244] fig. 2). 

As to claim 8, Desai as modified teaches a method of claim 1, further comprising, generating an entry in a domain data structure for the second domain identifier and the data service, and wherein the obtaining the second data corresponding to the second domain identifier comprises accessing the second data from the entry (San Andres [0244] fig. 2). 

San Andres [0244] fig. 2).  

	As to claims 10-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153